Citation Nr: 1014681	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  01-06 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a back disorder.

[The issue of entitlement to an effective date earlier than 
February 11, 2004, for the grant of service connection for an 
acquired psychiatric disorder, classified as bipolar 
disorder, and the assignment of a 100 percent disability 
rating for that disorder, is the subject of a separate 
decision of this same date, under a different docket number.]


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The Veteran had active service from August 1961 to August 
1964.  He was born in 1940.

This appeal to the Board of Veterans' Appeals (Board) was 
from actions taken in 1995, 1999, and 2005 by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In a decision of May 2008, in which the complicated 
procedural history as pertains to the RO, the Board, and the 
United States Court of Appeals for Veterans Claims (Court), 
was discussed at length, the Board held that new and material 
evidence had been submitted to reopen a claim of service 
connection for posttraumatic stress disorder (PTSD); and 
denied the claim on the substantive merits.  The Board 
remanded the issue shown on the first page of this decision 
for further development.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
Veteran withdrew his appeal on the issue of entitlement to 
service connection for a back disorder.
 

CONCLUSION OF LAW

Because the Veteran has withdrawn his appeal relating to the 
issue of entitlement to service connection for a back 
disorder, the Board does not have jurisdiction to consider 
the claim.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 20.101, 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his/her authorized representative.  38 
C.F.R. § 20.204.

The issue of the issue of entitlement to service connection 
for a back disorder was fully developed by the RO, included 
in the Veteran's Substantive Appeal, and certified to the 
Board on appeal.

Numerous written documents from the Veteran's representative 
are now of record which specifically indicate that the 
Veteran wishes to withdraw all pending appellate issues (save 
one which is the subject of another decision) which includes 
the issue of service connection for a back disorder.

There remain no allegations of errors of fact or law for 
appellate consideration as to the back issue.  Thus, the 
Board does not have jurisdiction to review it, and it must 
therefore be dismissed, without prejudice.  38 U.S.C.A. § 
7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).


ORDER

The appeal for entitlement the issue of entitlement to 
service connection for a back disorder, is dismissed.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


